PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 __________

                                    No. 10-2204
                                    ___________

                           UNITED STATES OF AMERICA,

                                                       Appellant
                                          v.

                     PAUL W. BERGRIN; YOLANDA JAUREGUI,
                                a/k/a Yolanda Bracero;
                                 THOMAS MORAN;
                        ALEJANDRO BARRAZA-CASTRO,
                         a/k/a George; VICENTE ESTEVES,
                                      a/k/a Vinny
                                     __________

                   On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 09-cr-00369)
                    District Judge: Honorable William J. Martini
                                     ___________

                        Argued December 15, 2010
          Before: RENDELL, JORDAN and HARDIMAN, Circuit Judges.

                                     __________

                          ORDER AMENDING OPINION
                                 __________

       IT IS HEREBY ORDERED that the opinion in the above case, filed April 12,
2011, be amended as follows:

      Page 23, first paragraph, which read:
            First, it is undisputed that the indictment charges each RICO defendant with
            committing at least two predicate acts within the last ten years, thus
            certainly meeting the statutory threshold set forth in §1961(5).
    shall read:
            First, it is undisputed that the indictment charges each defendant with
            committing at least two predicate acts, the last of which occurred
            within ten years after the commission of a prior act of racketeering,
            thus certainly meeting the statutory threshold set forth in § 1961(5).

    Page 27, first paragraph, second sentence, which read:
          On these points, the Court openly weighed the evidence and questioned the
          Government’s ability prove that all of the purported members of the
          enterprise shared the alleged common purposes.

    shall read:
            On these points, the Court openly weighed the evidence and questioned the
            Government’s ability to prove that all of the purported members of the
            enterprise shared the alleged common purposes.


                                       BY THE COURT:


                                       /s/ Thomas M. Hardiman
                                       Circuit Judge

DATED:     April 20, 2011




                                          2